  Case 16-06333         Doc 43     Filed 10/03/18 Entered 10/03/18 08:14:26              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-06333
         JITTAUN Y BOBO

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/25/2016.

         2) The plan was confirmed on 06/30/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 07/26/2018.

         6) Number of months from filing to last payment: 29.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-06333       Doc 43        Filed 10/03/18 Entered 10/03/18 08:14:26                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $17,329.00
       Less amount refunded to debtor                          $1,405.69

NET RECEIPTS:                                                                                   $15,923.31


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $752.00
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,252.00

Attorney fees paid and disclosed by debtor:                  $500.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed        Paid         Paid
Ad Astra Rec                     Unsecured      1,859.00            NA              NA            0.00       0.00
BLITT & GAINES                   Unsecured     10,593.77            NA              NA            0.00       0.00
CBE GROUP                        Unsecured         782.00           NA              NA            0.00       0.00
CERASTES LLC                     Unsecured         735.00           NA              NA            0.00       0.00
CHARTER ONE                      Unsecured         400.00           NA              NA            0.00       0.00
CHASE CC                         Unsecured      1,500.00            NA              NA            0.00       0.00
Chasmccarthy                     Unsecured      1,047.00            NA              NA            0.00       0.00
CHICAGO REAL ESTATE RESOURCES    Unsecured      5,000.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured     15,000.00       8,992.80        8,992.80          65.33       0.00
COMMONWEALTH EDISON              Unsecured         933.31      1,540.33        1,540.33           0.00       0.00
CREDIT ACCEPTANCE CORP           Unsecured     15,612.00            NA              NA            0.00       0.00
CREDIT ACCEPTANCE CORP           Unsecured     12,979.29     16,052.87        16,052.87        116.62        0.00
CREDIT BOX                       Unsecured      2,000.00            NA              NA            0.00       0.00
CREDIT MANAGEMENT LP             Unsecured      3,287.00            NA              NA            0.00       0.00
CRESCENT BANK & TRUST            Unsecured            NA     16,270.66        16,270.66        118.21        0.00
EXETER FINANCE CORP              Unsecured     10,000.00            NA              NA            0.00       0.00
FIRST PREIMER BANK               Unsecured         444.00           NA              NA            0.00       0.00
GLHEC & AFF                      Unsecured      2,000.00     50,633.18        50,633.18        367.86        0.00
GLHEC & AFF                      Unsecured         279.00      6,281.54        6,281.54          33.65       0.00
HARRIS & HARRIS                  Unsecured         194.00           NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO       Unsecured      2,270.77            NA              NA            0.00       0.00
ISAC                             Unsecured      2,520.00       2,525.91        2,525.91          18.36       0.00
Jedell Jenkins Podiatrist        Unsecured         788.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         744.00        444.32          444.32           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA         744.00          744.00           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA         744.00          744.00           0.00       0.00
MCSI INC                         Unsecured         200.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         230.00           NA              NA            0.00       0.00
MEDICAL COLLECTION SPEC          Unsecured          79.00           NA              NA            0.00       0.00
MIDLAND FUNDING                  Unsecured         859.00        858.96          858.96           0.00       0.00
MONTGOMERY WARD                  Unsecured            NA         279.30          279.30           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-06333        Doc 43        Filed 10/03/18 Entered 10/03/18 08:14:26                   Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim         Claim         Claim        Principal        Int.
Name                                  Class   Scheduled      Asserted      Allowed         Paid          Paid
National Auto Credit I            Unsecured     12,987.00            NA           NA             0.00         0.00
NCO FINANCIAL SYSTEMS             Unsecured         400.00           NA           NA             0.00         0.00
Nrthn Resol                       Unsecured         400.00           NA           NA             0.00         0.00
OVERLAND BOND & INVESTMENT        Unsecured     12,000.00            NA           NA             0.00         0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured      1,200.00       1,508.25     1,508.25            0.00         0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         562.00           NA           NA             0.00         0.00
PORANIA LLC                       Unsecured            NA         480.00       480.00            0.00         0.00
PRESTIGE FINANCIAL SVC            Unsecured     17,218.00            NA           NA             0.00         0.00
PRESTIGE FINANCIAL SVC            Secured       17,218.00     16,806.03     16,806.03       9,884.08     1,010.30
RJM AQUISITIONS FUNDING           Unsecured         109.92           NA           NA             0.00         0.00
SADINO FUNDING LLC                Unsecured         660.94         85.28        85.28            0.00         0.00
SALLIE MAE                        Unsecured      5,531.00            NA           NA             0.00         0.00
SALLIE MAE                        Unsecured      5,336.00            NA           NA             0.00         0.00
SALLIE MAE                        Unsecured      5,188.00            NA           NA             0.00         0.00
SALLIE MAE                        Unsecured      2,833.00            NA           NA             0.00         0.00
SALLIE MAE                        Unsecured      2,327.00            NA           NA             0.00         0.00
SALLIE MAE                        Unsecured      2,074.00            NA           NA             0.00         0.00
SALLIE MAE                        Unsecured      1,990.00            NA           NA             0.00         0.00
SALLIE MAE                        Unsecured      1,167.00            NA           NA             0.00         0.00
SALLIE MAE                        Unsecured         144.00           NA           NA             0.00         0.00
SPOT LOAN                         Unsecured         580.00          0.00         0.00            0.00         0.00
SPRINT NEXTEL                     Unsecured      1,600.00            NA           NA             0.00         0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      8,285.00       7,182.27     7,182.27           38.47         0.00
US DEPT OF EDUCATION/NELNET       Unsecured      3,987.00            NA           NA             0.00         0.00
US DEPT OF EDUCATION/NELNET       Unsecured      3,083.00            NA           NA             0.00         0.00
ZINGO CASH                        Unsecured      2,536.24       2,536.24     2,536.24           18.43         0.00


Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00               $0.00                 $0.00
      Mortgage Arrearage                                      $0.00               $0.00                 $0.00
      Debt Secured by Vehicle                            $16,806.03           $9,884.08             $1,010.30
      All Other Secured                                       $0.00               $0.00                 $0.00
TOTAL SECURED:                                           $16,806.03           $9,884.08             $1,010.30

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                $0.00                 $0.00               $0.00
       All Other Priority                                      $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                                $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                             $117,159.91             $776.93                  $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-06333         Doc 43      Filed 10/03/18 Entered 10/03/18 08:14:26                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,252.00
         Disbursements to Creditors                            $11,671.31

TOTAL DISBURSEMENTS :                                                                      $15,923.31


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
